Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 08/26/2022.
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 11-12, 14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2016/0183110 A1) in view of Park et al. (US 2020/0092184 A1).
Regarding claim 1, Boyd discloses a computer-implemented method comprising: 
selecting, by a host endpoint device within a subnet, a test endpoint device, of a plurality of test endpoint devices within the subnet, with which to perform a connectivity performance quality test (fig. 1C, [0016]:  Pairing (230) each node with another node in the network may include selecting nodes to be paired together for testing. Once the nodes are paired, connection performance tests may be conducted on the link connecting each pair of nodes.  [0017]: Testing (240) a performance metric for each pair of nodes may include testing characteristics that may impact the performance of each connection between two paired nodes. The performance metric may be tested for all possible pairs of nodes within the system); 
determining, by the host endpoint device, a payload size for a test file to be used for performing a network throughput test as part of the connectivity performance quality test ([0021]:  Measuring (320) the performance metric across the link connecting the paired nodes…a typical approach to performing a bandwidth measurement is to transfer a ‘large’ file, or the contents of a region of allocated memory, from one node to another node and measure the time required to complete the transfer or copy of the file. The bandwidth is then calculated by dividing the file size by the duration of the transfer to get the throughput in megabits, kilobits, or bits per second);
performing, by the host endpoint device, the connectivity performance quality test with the test endpoint device, wherein performing the connectivity performance quality test comprises performing a plurality of network throughput tests using the test file having the payload size that was determined ([0021]:  Measuring (320) the performance metric across the link connecting the paired nodes…measurement is to transfer a ‘large’ file, from one node to another node and measure the time required to complete the transfer or copy of the file. The bandwidth is then calculated by dividing the file size by the duration of the transfer to get the throughput in megabits, kilobits, or bits per second).
However, Boyd does not discloses providing, by the host endpoint device, results data from the connectivity performance quality test to a central network administration device, whereby the central network administration device executes a computer-based instruction based on the results data from the connectivity performance quality test; wherein the computer-based instruction comprises at least one of: generating a network map that visually presents the results of the connectivity performance quality test; modifying one or more network processes; modifying one or more network policies; modifying one or more routing tables; or modifying one or more connection paths between endpoint devices within the subnet.
In an analogous art, Park discloses providing, by the host endpoint device, results data from the connectivity performance quality test to a central network administration device, whereby the central network administration device executes a computer-based instruction based on the results data from the connectivity performance quality test ([0130]-[0131]:  the controller device 720 receives information regarding measured network quality, based on the second flow rule. The communication unit 920 of the controller device 720 may receive information regarding measured network quality, based on the second flow rule, through the communication unit 920.  The controller device 720 transmits information regarding network quality to the management device 710. The communication unit 920 of the controller device 720 may transmit information regarding network quality to the management device 710 through the communication unit 920.  The management device 710 may display the information regarding network quality in response thereto); wherein the computer-based instruction comprises at least one of: generating a network map that visually presents the results of the connectivity performance quality test; modifying one or more network processes; modifying one or more network policies; modifying one or more routing tables; or modifying one or more connection paths between endpoint devices within the subnet ([0138]:  The 3D topology display module 1501 may display a UI for inputting information regarding a test condition and measure targets as illustrated in FIG. 23A to FIG. 23F. In addition, the 3D topology display module 1501 may display a UI indicating information regarding the result of quality test).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Boyd to comprise “providing, by the host endpoint device, results data from the connectivity performance quality test to a central network administration device, whereby the central network administration device executes a computer-based instruction based on the results data from the connectivity performance quality test; wherein the computer-based instruction comprises at least one of: generating a network map that visually presents the results of the connectivity performance quality test; modifying one or more network processes; modifying one or more network policies; modifying one or more routing tables; or modifying one or more connection paths between endpoint devices within the subnet” taught by Park.
One of ordinary skilled in the art would have been motivated because it would have enabled for providing an interface and a function capable of monitoring parameters related to performance of other devices in the network (Park, [0090]).  

Regarding claim 2, Boyd-Park discloses the method of claim 1.  Boyd discloses  further comprising: executing a plurality of individual connectivity performance quality tests between the host endpoint device and a respective plurality of test endpoint devices within the subnet (Boyd, fig. 1C, [0016]:  Pairing (230) each node with another node in the network may include selecting nodes to be paired together for testing. Once the nodes are paired, connection performance tests may be conducted on the link connecting each pair of nodes.  [0017]: Testing (240) a performance metric for each pair of nodes may include testing characteristics that may impact the performance of each connection between two paired nodes. The performance metric may be tested for all possible pairs of nodes within the system).
However, Boyd does not disclose and providing the results data from each of the plurality of individual connectivity performance quality tests to the central network administration device, whereby the central network administration device executes the computer-based instruction based on the results data from each of the plurality of individual connectivity performance quality tests.
In an analogous art, Park discloses providing, by the host endpoint device, results data from the connectivity performance quality test to a central network administration device, whereby the central network administration device executes a computer-based instruction based on the results data from the connectivity performance quality test ([0130]-[0131]:  the controller device 720 receives information regarding measured network quality, based on the second flow rule. The communication unit 920 of the controller device 720 may receive information regarding measured network quality, based on the second flow rule, through the communication unit 920.  The controller device 720 transmits information regarding network quality to the management device 710. The communication unit 920 of the controller device 720 may transmit information regarding network quality to the management device 710 through the communication unit 920.  The management device 710 may display the information regarding network quality in response thereto).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Boyd to comprise “providing, by the host endpoint device, results data from the connectivity performance quality test to a central network administration device, whereby the central network administration device executes a computer-based instruction based on the results data from the connectivity performance quality test” taught by Park.
One of ordinary skilled in the art would have been motivated because it would have enabled for providing an interface and a function capable of monitoring parameters related to performance of other devices in the network (Park, [0090]).  

Regarding claim 3, Boyd-Park disclose the method of claim 1, further comprising determining round trip latency between the host endpoint device and the test endpoint device as part of the connectivity performance quality test (Boyd, [0010]:  A latency test will involve initiating a connection, and measuring the round trip time). The same rationale applies as in claim 1.

Regarding claim 6, Boyd-Park discloses the method of claim 1, wherein the computer-based instruction further comprises: visually presenting said network map on a display device (Park, [0138]:  The 3D topology display module 1501 may display a UI for inputting information regarding a test condition and measure targets as illustrated in FIG. 23A to FIG. 23F. In addition, the 3D topology display module 1501 may display a UI indicating information regarding the result of quality test). The same rationale applies as in claim 1.

Regarding claims 11 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 12, Boyd-Park discloses the computer program product of claim 11, wherein each connectivity performance quality test of the plurality of individual connectivity performance quality tests comprises determining a payload size for a test file to be used for performing a network throughput test with a particular test endpoint device as part of the connectivity performance quality test (Boyd, [0021]:  Measuring (320) the performance metric across the link connecting the paired nodes…a typical approach to performing a bandwidth measurement is to transfer a ‘large’ file, or the contents of a region of allocated memory, from one node to another node and measure the time required to complete the transfer or copy of the file. The bandwidth is then calculated by dividing the file size by the duration of the transfer to get the throughput in megabits, kilobits, or bits per second).

Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 3.

Regarding claim 16; the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claim 20; the claim is interpreted and rejected for the same reason as set forth in claim 2.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Park, as applied to claim 1, in view Karacali-Akyamac et al. (herein after Karacali, US 2020/0021493 A1).
Regarding claim 4, Boyd-Park discloses the method of claim 1.
However, Boyd-Park does not disclose further comprising determining jitter between the host endpoint device and the test endpoint device as part of the connectivity performance quality test.
In an analogous art, Karacali discloses further comprising determining jitter between the host endpoint device and the test endpoint device as part of the connectivity performance quality test ([0027]: In other examples, the initial measurements may comprise measurements of one or more of a number of network performance parameters such as packet delay, jitter and packet loss measurements collected using traffic patterns such as ring or many-to-many. In some examples, as described herein, the endpoint correlation table may be used to cluster the plurality of endpoints into endpoint groups).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Boyd-Park to comprise “further comprising determining jitter between the host endpoint device and the test endpoint device as part of the connectivity performance quality test” taught by Karacali.
One of ordinary skilled in the art would have been motivated because it would have enabled generating a network performance assessment, based on measuring performance metrics pertaining to traffic injected between endpoints across the endpoint groups in the plurality of endpoint group pair (Karacali, [0003]).  

Regarding claim 15; the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Park, as applied to claim 1, in view of Sarapure et al. (US 2017/0373984 A1).
Regarding claim 5, Boyd-Park discloses the method of claim 1.
However, Boyd-Park does not explicitly discloses wherein the determining the payload size comprises exchanging progressively larger test files with the test endpoint device until the time to transfer a test file is within a predetermined time duration range.
In an analogous art, Sarapure discloses wherein the determining the payload size comprises exchanging progressively larger test files with the test endpoint device until the time to transfer a test file is within a predetermined time duration range ([0030], [0035]:  Running the trial test with the multiple different data sizes includes transmitting each block of data over network(s) 220, and determining the length of time it takes for the data block to be received at the client 110. Incrementing of the data block size may continue, with the transmission of each incremented data block, until a threshold length of time is achieved for the time it takes for the data block to be received at client 110).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Boyd-Park to comprise “wherein the determining the payload size comprises exchanging progressively larger test files with the test endpoint device until the time to transfer a test file is within a predetermined time duration range” taught by Sarapure.
One of ordinary skilled in the art would have been motivated because it would have enabled to run trial test with multiple different data sizes for a time duration (Sarapure, [0035]). 

Regarding claim 13; the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Park, as applied to claim 1, in view of Kushwaha et al. (US 2006/0234639 A1) in view of  Nguyen et al. (US 2013/0121337 A1).
Regarding claim 7, Boyd-Park disclose the method of claim 1.
However, Boy-Park does not disclose further comprising: establishing a start time to perform the connectivity performance quality test with the test endpoint device, at the established start time, probing the test endpoint device.
In an analogous art, Kushwaha discloses further comprising: establishing a start time to perform the connectivity performance quality test with the test endpoint device, at the established start time, probing the test endpoint device (Kushwaha, [0022]:  An example of command parameters 300 is shown in FIG. 3. Such parameters include an identifier 302 of the test request, an indicator 304 of the type of test to be performed, an indicator 306 of whether the test is to be performed periodically, one time only, or based on a threshold condition, an indicator 308 of any threshold conditions, an indicator 310 of a start time of the test.  [0033]:  The device and network states are compared to the conditions that were established for the test to start, as communicated by parameters in the test request. The performance test component on the mobile device automatically conducts tests when the specified conditions are met).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Boyd-Park to comprise “further comprising: establishing a start time to perform the connectivity performance quality test with the test endpoint device, at the established start time, probing the test endpoint device” taught by Kushwaha.
One of ordinary skilled in the art would have been motivated because it would have enabled for monitoring performance and collecting performance data for applications running on mobile wireless devices so as to determine the user experience (Kushwaha, [0002]).  
However, Boyd-Park-Kushwaha does not disclose receiving an indication as to whether the test endpoint device is currently available for testing; performing the connectivity performance quality test with the test endpoint device if the indication indicates that the test endpoint device is currently available for testing; receiving information identifying a time when the test endpoint device is available for testing if the indication indicates that the test endpoint device is currently not available for testing; and performing the connectivity performance quality test with the test endpoint device at the time that was identified.
In an analogous art, Nguyen discloses receiving an indication as to whether the test endpoint device is currently available for testing (fig. 2, [0055]:  The portions of the composite list 216 that generally correspond to the busy device list 214 are bounded by the dotted region, and in this example include a list of neighbor nodes (under the heading "Neighbors") with which the node has a communication link, a list of channels that are qualified for each link (under the heading "Channels"), an availability status of each node (under the heading "Availability"); performing the connectivity performance quality test with the test endpoint device if the indication indicates that the test endpoint device is currently available for testing ([0023]:  the node may receive a clear-to-send (CTS) message from the neighbor node indicating that the neighbor node is available to receive transmissions. The node may then proceed to test the sequence of communication channels between the node and the respective neighbor node by sending test data packets to the neighbor node according to the sequence of communication channels to test); receiving information identifying a time when the test endpoint device is available for testing if the indication indicates that the test endpoint device is currently not available for testing ([0043]: the busy device list module 120 would indicate that node 102B is busy transmitting data to node 102A and is, therefore, unavailable to receive transmissions from node 102C); and performing the connectivity performance quality test with the test endpoint device at the time that was identified ([0055], [0091]:  used herein a node is "available" or "has availability" to receive a transmission if it is affirmatively noted in the busy device list as being available (e.g., has scheduled/reserved time to receive the communication).   A node is "available" or "has availability" to receive a transmission if it is affirmatively noted in the busy device list as being available (e.g., has scheduled/reserved time to receive the communication) or if it is implicitly available.
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Boyd-Park-Kushwaha to comprise “receiving an indication as to whether the test endpoint device is currently available for testing; performing the connectivity performance quality test with the test endpoint device if the indication indicates that the test endpoint device is currently available for testing; receiving information identifying a time when the test endpoint device is available for testing if the indication indicates that the test endpoint device is currently not available for testing; and performing the connectivity performance quality test with the test endpoint device at the time that was identified” taught by Nguyen.
One of ordinary skilled in the art would have been motivated because it would have enabled to determining quality of links between nodes of the network, and routing communications based at least in part on the determined quality of the links (Nguyen, [0015]).  

Regarding claim 17; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Park in view of Kushwaha in view of Nguyen, as applied to claim 7, in view of Machiraju et al. (US 8,713,138 B1).
Regarding claim 8, Boyd-Park-Kushwaha-Nguyen discloses the method of claim 7.
However, Boyd-Park-Kushwaha-Nguyen does not disclose wherein the establishing the start time comprises randomizing the start time.
In an analogous art, Machiraju discloses wherein the establishing the start time comprises randomizing the start time (column 8, 58-63: The "staggerstat" command configures the start time for the probe stream and requires a random object to randomly create a start time as an argument. The "contdata" command configures the probe stream to continuously output data and requires an on or off value, such as a Boolean number as argument).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Boyd-Park-Kushwaha-Nguyen to comprise “wherein the establishing the start time comprises randomizing the start time” taught by Machiraju.
One of ordinary skilled in the art would have been motivated because it would have enabled to receive network data from the probe streams and to analyze the network data (Machiraju, column 8, 67-column 9, 1).  

Regarding claim 18; the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Park, as applied to claim 1, in view of Reale et al. (US 8,713,138 B1).
Regarding claim 9, Boyd-Park discloses the method of claim 1.
However, Boyd-Park does not disclose wherein the selecting the test endpoint device comprises selecting the test endpoint device from a peer client list.
In an analogous art, Reale discloses wherein the selecting the test endpoint device comprises selecting the test endpoint device from a peer client list ([0013]:  the client devices randomly select at least one other client device to which data is transmitted. Thereafter, each client device will measure a value of a connectivity performance metric of each communication link over which it transmits data to another client device.  [0052]:  Each client device can select all or a subset of the listed devices for data transmission).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Boyd-Park to comprise “wherein the selecting the test endpoint device comprises selecting the test endpoint device from a peer client list” taught by Reale.
One of ordinary skilled in the art would have been motivated because it would have enabled each client device will measure a value of a connectivity performance metric of each communication link over which it transmits data to another client device (Reale, [0013]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Park, as applied to claim 1, in view of Smith et al. (US 8,713,138 B1).
Regarding claim 10, Boyd-Park discloses the method of claim 1.
However, Boyd-Park does not disclose further comprising: performing a connectivity performance quality test on a test server outside of the subnet; and providing, by the host endpoint device, second results data from the connectivity performance quality test to the central network administration device.
In an analogous art, Smith further comprising: performing a connectivity performance quality test on a test server outside of the subnet; and providing, by the host endpoint device, second results data from the connectivity performance quality test to the central network administration device ([0042]:  inspect data in in respect of each of a plurality of communication flows, each communication flow comprising a flow of data between a user-device in a local area network and a remote device outside the local area network whereby to obtain, at a monitoring device outside the local area network: [0043] a performance measure indicative of the performance of the communication flow between the user-device and the remote device, the performance measure being obtained using a predetermined performance measuring process).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Boyd-Park to comprise “further comprising: performing a connectivity performance quality test on a test server outside of the subnet; and providing, by the host endpoint device, second results data from the connectivity performance quality test to the central network administration device” taught by Smith.
One of ordinary skilled in the art would have been motivated because it would have enabled for obtaining diagnostic test results in respect of local area networks using a monitoring device outside the local area networks in question that inspects data in flows between devices in the local area networks and remote devices (e.g. servers) outside those local area networks (Smith, [0050]).  

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Efrati et al., US 2015/0024720 A1:  Remote Testing Through Third Party Devices. 
Xiao, US 2013/0136030 A1: Method for Measuring Throughput and Maintenance End Point.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.C.T/Examiner, Art Unit 2446                

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446